COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          Cynthia Kaye Wood v. The State of Texas

Appellate case number:        01-16-00179-CR

Trial court case number:      1445251

Trial court:                  351st District Court

Party filing motion:          Appellant

It is ordered that the motion for reconsideration is DENIED.

Judge’s signature:              /s/ Russell Lloyd___________________________
                                   Acting Individually  Acting for the Court

The en banc court has unanimously voted to deny the motion for en banc reconsideration.

The en banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Hightower, and Countiss.

Justice Landau, not participating.


Date: July 23, 2019